DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a set of resilient bodies interconnecting adjacent members, the resilient bodies deformable to extend spacings of the members in the deforming direction to increase an extent of the bridging structure in the flexed direction by at least 5% more than a closed pose of the bridging structure; a curved guide rail running perpendicular to the members; and a mounting mechanism for each member, coupling the member to the guide rail, the coupling permitting an angular pivot of at least 5° about an axis in the span direction during translation along the guide rail, for at least mounting mechanisms of members that cross a curved part of the guide rail” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “a set of resilient bodies interconnecting adjacent members, the resilient bodies adapted to extend a spacing of the members in the deforming direction to increase an extent of the bridging structure in the flexed direction by at least 5% more than a closed pose of the bridging structure; a curved guide rail running perpendicular to the members; and a mounting mechanism for each member, coupling the member to the guide rail, the coupling permitting an angular pivot of at least 5° about an axis in the span direction during translation along the guide rail, for at least mounting mechanisms of members that cross a curved part of the guide rail” in combination with the remaining claim elements as set forth in claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Response to Arguments
Applicant’s arguments, see page 2, last 2 paragraphs and page 3 of the Remarks, filed 4/28/2022, with respect to claims 1 & 9 have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn.  
The Applicant argues in page 2 & 3 of the Remarks that the Examiner should not have used the Publication date of 2019 for the NPL reference Fereidooni et al. (NPL; Development of a Hybrid (Rigid-Flexible) Morphing Leading Edge Equipped with Bending and Extending Capabilities, Journal of Intelligent Material Systems and Structures, Research Article, September 12, 2020).  
The Examiner used the publication date provided by the Applicant in the previous IDS for the reference, which was 2019.  Also, the copy of the reference previously provided by the Applicant did not have the Publication date.  However, the Examiner agrees that the corrected publication date of the reference is not prior art.  
Therefore the Examiner withdraws the 103 rejection of claims 1-20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647